Citation Nr: 1212120	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-08 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for migraines.  

2.  Entitlement to service connection for status post keratolysis of the palms.  

3.  Entitlement to service connection for left knee medial meniscal tear with cyst formation.  

4.  Entitlement to service connection for a psychiatric disorder, to include major depressive disorder.  

5.  Entitlement to service connection for mild allergic rhinitis claimed as sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active duty for training from April 1991 to July 1991 and active duty from February 2003 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

As an introductory matter, the Board notes that the Veteran has specifically claimed entitlement to service connection for major depressive disorder.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  Therefore, the Veteran's claim has been recharacterized as one of entitlement to service connection for a psychiatric disorder, to include major depressive disorder.  The issue has thus been restated on the title page of this decision.  

The issues of entitlement to service connection for rhinitis and a psychiatric disorder, to include major depressive disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran's migraines manifested during active military service.  

2.  The Veteran does not suffer from a skin disorder, to include status post keratolysis of the palms, that manifested during, or as a result of, active military service.  

3.  The Veteran does not suffer from a left knee disability that manifested during, or as a result of, active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for migraines have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 (2011).

2.  The criteria for establishing entitlement to service connection for a skin disorder, to include status post keratolysis of the palms, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 (2011).

3.  The criteria for establishing entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 (2011).







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in June 2007 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination for his skin in January 2008, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private treatment records have also been obtained, translated and incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  

The Board recognizes that the Veteran was not afforded a VA examination of the left knee.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In this case, no examination is necessary in order to adjudicate the claim because there is no evidence to satisfy the second McLendon criteria discussed above.  Service medical records are entirely silent regarding such an injury, and the Veteran himself has not alleged that he injured his knee in service.  Therefore, a medical examination would serve no useful purpose in this case, since the requirement of an in-service disease or injury to establish a service connection claim cannot be met upon additional examination.  The Veteran was not prejudiced by the lack of VA examination.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Migraines

The Veteran contends that he is entitled to service connection for migraine headaches.  As outlined below, the evidence of record supports the Veteran's claim.  As such, service connection is warranted.  

A review of the Veteran's service treatment records for his most recent period of active duty from February 2003 to January 2004 reveal that he did endorse suffering from headaches.  According to a Post-Deployment Health Assessment performed in December 2003, the Veteran indicated that he was currently suffering from headaches.  He denied such symptomatology in a January 2001 report of medical history that was prepared prior to his reenlistment into active duty.  

VA treatment records prepared after the Veteran's separation from active duty demonstrate that he continued to seek treatment for migraines.  According to April 2005 and October 2006 records, the Veteran had a history of migraines.  A December 2006 note from the VA Medical Center (VAMC) in San Juan, Puerto Rico indicates that the Veteran did in fact suffer from a history of migraines.  

The Veteran was subsequently afforded a VA examination for his migraines in January 2008.  The examiner diagnosed the Veteran with mixed-type headaches (tensional/migraine).  The examiner concluded that the Veteran's claimed migraine condition was most likely caused by or a result of military service.  The examiner noted that there was evidence in the Veteran's service medical records of headaches in service.  

Having considered all of the above evidence, the Board finds that the Veteran is entitled to service connection for migraines.  The Veteran reported symptomatology of headaches during his military service, and he continued to receive treatment for this condition shortly after his separation from active duty.  The January 2008 VA examiner also opined that the Veteran's headaches were most likely related to military service, and the Veteran has testified to chronic symptomatology since military service.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  As such, service connection for migraines is warranted.  

Resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for migraines is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  

Status Post Keratolysis of the Palms

The Veteran contends that he is entitled to service connection for the residuals of keratolysis of the palms.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a current skin disorder that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

The record does not reflect that the Veteran suffered from a chronic skin disability or any associated symptomatology during a period of active military service.  Pre-service treatment records reflect that the Veteran was treated for seborrheic keratosis of the skin more than a decade before he began his tour of active duty.  However, there is nothing in the Veteran's service treatment records to suggest that this condition was permanently aggravated as a result of active duty.  The Veteran subsequently indicated during active duty in a smallpox vaccination note dated March 2003 that he did not suffer from any skin condition.  He then denied during his post-deployment health assessment of December 2003 having, or having at any time during his deployment, a skin disease or rash.  The record contains no other evidence of a skin condition during a period of active duty.  

Post-service treatment records also fail to relate a current skin disability to military service.  A June 2007 VA treatment record does note a skin rash of the hands and feet.  This was diagnosed as dyshidrosis and tinea pedis.  However, there was no suggestion that this was due to military service.  

The Veteran was subsequently afforded a VA examination for his skin claim in January 2008.  The Veteran reported having an itchy rash on his palms since military service that was improved with topical creams.  He also complained of a fungal infection of the feet.  The examiner diagnosed the Veteran with tinea pedis of both feet.  He was also diagnosed with status post keratolysis of the palms, rule out reaction due to tinea pedis.  The examiner opined that the Veteran's current skin condition was not related to an in-service skin disorder, to include the keratosis mentioned during a period of inactive duty in August 1990.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a skin disability, to include keratolysis of the palms.  Treatment records from active duty fail to reflect in-service treatment for skin symptomatology.  The Veteran also denied a history of skin symptomatology in his post-deployment health assessment of December 2003.  Likewise, post-service medical records fail to relate a current skin disability to military service, and the January 2008 VA examiner specifically concluded that the Veteran's current skin disorder was not related to an in-service skin disorder.  

The Board recognizes that the Veteran believes he is entitled to service connection for status post keratolysis of the palms.  However, he has not submitted any evidence, lay or otherwise, to indicate that he suffers from a current skin disability that manifested during, or as a result of, an active period of military service, or, a skin disability that was permanently aggravated as a result of military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for status post keratolysis of the palms must be denied.


Knee Disability

The Veteran also contends that he is entitled to service connection for a left knee medial meniscal tear with cyst formation (hereinafter a left knee disability).  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a knee disability that manifested during, or as a result of, active military service.  

The Veteran's service treatment records are entirely silent for a left knee disorder or any associated symptomatology.  In his December 2003 post-deployment health assessment, the Veteran denied suffering from swollen, stiff or painful joints.  Therefore, the evidence demonstrates that the Veteran did not suffer from a left knee disorder upon separation from active duty.  

Post-service treatment records also fail to suggest any relationship between the Veteran's current left knee disability and military service.  A December 2006 magnetic resonance image (MRI) of the left knee revealed a complex tear in the body and posterior horn of the medial meniscus with associated meniscal cyst formation.  There is no suggestion that this disability manifested during a period of active military service.  In fact, VA problem lists prepared in April 2005 and October 2006 fail to reflect a disability of the left knee, while a problem list prepared in June 2007 notes derangement of the posterior horn of the medial meniscus of the left knee.  This is further evidence suggesting that the Veteran's left knee disability was not present at the time of his separation from active duty in January 2004.  The record contains no other relevant evidence involving the left knee.

In summary, the record contains no evidence, medical or otherwise, linking the Veteran's left knee disability to military service.  In fact, the Veteran himself has not alleged that he injured his left knee during military service.  In light of the complete lack of evidence suggesting any possible relationship to a period of active military service, the claim must be denied.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a left knee disability must be denied.


ORDER

Service connection for headaches is granted.  

Service connection for status post keratolysis of the palms is denied.  

Service connection for a left knee disability is denied.  


REMAND

Psychiatric Disorder

The Veteran also contends that he is entitled to service connection for a psychiatric disorder.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

According to a September 2007 private psychiatric note, the Veteran was suffering from recurrent severe major depression and chronic posttraumatic stress disorder (PTSD).  According to a December 2007 report, the Veteran felt desperate with nightmares after what he experienced in Kuwait.  A May 2007 record also indicates that recent conflicts in the Veteran's life were causing him to relive his experiences in Kuwait.  

As already noted in a previous section, there are four factors for consideration when determining whether a VA examination is required.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon, 20 Vet. App. at 79; 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, the Veteran has been diagnosed with a number of different psychiatric disorders.  Several private psychiatric records also suggest that the Veteran's symptomatology is related to his experiences in the military.  However, the record fails to reflect what experiences the Veteran is referring to.  The McLendon criteria have been met and the Veteran must be scheduled for a VA examination before appellate review may proceed.  

The record also reflects that the Veteran has been diagnosed with PTSD.  It is not clear whether this diagnosis was made in conformance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Also, it does not appear that any attempt has been made to obtain stressor information from the Veteran and verify his claimed stressors.  This must be done before appellate review may proceed.  

The Board notes that the regulations pertaining to PTSD were recently amended.  38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  The Veteran's DD-214 reflects that he served in Kuwait from July 2003 through October 2003.  It is not yet clear from the evidence of record whether the Veteran had any experiences that resulted in fear of hostile military or terrorist activity.  

Finally, the most recent VA Medical Center (VAMC) record in the claims file is dated January 2008.  Relevant records prepared since that time must be obtained and incorporated into the claims file.  

Sinusitis/Rhinitis

The Veteran also contends that he is entitled to service connection for rhinitis.  However, further development is necessary before appellate review may proceed on this issue as well.  

The record reflects that the Veteran was afforded a VA examination in February 2008.  According to the examiner, the Veteran's sinuses were normal.  However, he was diagnosed with allergic rhinitis.  For reasons that are not clear, a medical opinion regarding the etiology of this diagnosis was not requested.  

The Veteran must be scheduled for another VA examination in which an opinion as to etiology is provided for all diagnosed disabilities.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that VA must determine all potential claims raised by the evidence, regardless of whether the claim is labeled as a specific disability).  

Accordingly, the case is REMANDED for the following action:

1.  The Appeals Management Center (AMC) should request all relevant VAMC records prepared since January 2008.  All records that are obtained must be incorporated into the claims file.  

2.  The Veteran should be asked to provide specific information regarding any in-service stressors.  The Veteran should be instructed to be as specific as possible and he should be advised that if he is not specific in describing his stressors, verification from official sources may not be possible.  The RO/AMC should then contact the U.S. Army and Joint Services Records Research Center for any information that may corroborate the claimed stressors.  

3.  The Veteran should then be scheduled for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to the physician designated to examine the Veteran.  All indicated tests and studies, including psychological testing, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis(es).  

The examiner should be asked to provide an opinion addressing the following questions:

(a) Is a diagnosis of any psychiatric disorder, to include PTSD or depression, appropriate? 

(b) If PTSD is diagnosed, the examiner must determine whether it is at least as likely as not that the Veteran's PTSD is due to a verified in-service stressor.  

If it is determined that the Veteran served in an area where he feared hostile military or terrorist activity, a stressor need not be verified and the examiner should opine as to whether: (i) the claimed stressor is adequate to support a diagnosis of PTSD; (ii) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (iii) the Veteran's symptoms are related to the claimed stressor.  The Veteran's DD-214 confirms that he was an infantryman who served in Kuwait from July 2003 to October 2003.  

(c) If the Veteran is found to have a psychiatric disorder(s) other than PTSD, is it at least as likely as not that this disorder(s) manifested during, or as a result of, military service?  

A complete rationale for all opinions expressed must be provided.  

4.  The Veteran should also be scheduled for a VA examination(s) before an appropriate specialist(s) to determine the etiology of any nasal or sinus disorder.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review, and the examination report must reflect that such review has been completed.  The examiner is asked to perform all necessary tests and studies, and determine what specific disabilities are associated with the Veteran.  

If a chronic disability is identified, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that this disability manifested during, or as a result of, active military service.  A complete rationale must be provided for all opinions offered

5.  The AMC should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


